252 S.W.3d 420 (2000)
Clement ALDRIDGE, Jr., Appellant,
v.
COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-99-00727-CV.
Court of Appeals of Texas, Houston (1st Dist.).
May 18, 2000.
Panel consists of Justices O'CONNOR, TAFT, and SMITH.[1]

OPINION
PER CURIAM.
On March 9, 2000, the Court issued an order stating that, unless within 15 days of the date of the order appellant paid the appellate filing fee of $125, the appeal would be dismissed. Appellant has not paid the appellate filing fee of $125. Appellant has not responded to this Court's order of March 9. Appellee has filed a motion to dismiss, citing among other reasons, appellant's failure to pay the filing fee.
Appellee's motion to dismiss is granted, and the appeal is dismissed. See Finley v. J.C. Pace Ltd., 4 S.W.3d 319 (Tex.App. Houston [1st Dist.], 1999) (order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362 (Tex.App.Houston [1st Dist.], 1999, no pet.).
NOTES
[1]  The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First District of Texas at Houston, participating by assignment.